ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 5/10/2021, in pages 8-18, with respect to Claims 1, 17 and 21 have been fully considered and are persuasive.  
Amendment to Claims 1, 6, 11, 13, 17 and 21 has been acknowledged. 
Amendment to Claims 1, 17 and 21 overcomes 102/103 rejections.
Cancellation of claims 5 and 7 has been acknowledged.
Allowable Subject Matter
Claims 1-4, 6 and 8-22 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “one or more thermal image devices connected to the one or more processors, the one or more thermal image devices configured to detect objects in view of the one or more thermal image devices based on infrared light emitted by the objects; processors, wherein the one or more processors causes the one or more displays to display the objects detected by the one or more radar devices and wherein the one or more processors causes the one or more displays to display the objects detected by the one or more thermal image devices, wherein the one or more radar devices detect objects through a barrier; and wherein the one or more processors cause the one or more displays to display objects in front of the barrier detected by the one or more thermal image devices and display objects behind the barrier detected by the one or more radar devices”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-4 and 6-16 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-4 and 6-16 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 17, none of the prior art of record either taken alone or in combination discloses the claimed “detecting objects based on emitted infrared light; and displaying objects detected in front of a barrier based on the emitted infrared light on a display and simultaneously displaying objects detected behind the barrier based on the reflected signals on the display, wherein the objects detected based on the reflected signals are overlaid with the objects detected based on the emitted infrared light”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 18-20 depends ultimately from allowable, independent claim 17, so each of dependent claims 18-20 is allowable for, at least, the reasons for which independent claim 17 is allowable. 
 “a thermal camera connected to the processor, the thermal camera is configured to detect objects in view of the thermal camera based on infrared light emitted by the objects; and a display connected to the processor, wherein the processor causes the display to display the objects detected by the radar device and wherein the processor causes the display to display the objects detected by the thermal camera”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Dependent claim 22 depends ultimately from allowable, independent claim 21, so dependent claim 22 is allowable for, at least, the reasons for which independent claim 21 is allowable. 
The closest prior art is found to be:
Satou (US 2006/0197019 A1) and Weil (US 2007/0090989 A1).
Satou (‘019) describes system/apparatus (Figure 2); a microcomputer with a control program… electronic control unit preferably includes a microcomputer with a control program that controls the laser radar and near infrared ray projector (paragraph 35); laser beam is incident from the laser radar (paragraph 25); laser beam scanning device for controlling a laser beam emitting angle of the laser beam emitting device in such a way as to scan the laser beam within a given object detection range, laser beam receiving device for receiving a laser beam scanned by the laser beam scanning device and reflected on an object… infrared imaging device for receiving a near infrared ray projected by the infrared ray projecting device and reflected on an object and taking an infrared image (paragraph 13); object detection apparatus includes an electronic control ; the electronic control unit 3 is operatively connected to the laser radar and near infrared ray projector 1, the near infrared camera 4, and the graphic generation section 2 with the graphic display unit 5 operatively connected to the graphic generation section 2… the graphic display unit 5 to display an infrared image (paragraph 26); infrared camera 4 to take an infrared image 41 for displaying an obstacle…graphic display unit 5 to display an infrared image (paragraph 41).
Weil (‘989) describes ground penetrating radar for transmitting radio frequency signals from said locations (paragraph 94); radar data images realized from microwave radar reflections returned from subterranean media (paragraph 42); the ground penetrating microwave radar data locates from radar returns the subsurface dielectric conditions indicative, at least, of erosion voids and saturated subsurface materials (paragraph 20); infrared thermography data may depict a plume which shows a temperature associated with a particular flued, such as oil (object)… signature of thermal anomalies on the surface (barrier) is often indicative of the nature of a leak… the electronic control unit 3 supplies the obstacle information and the infrared image to the graphic generation section 2 by using the single laser oscillator 21 by controlling the ; computer screen display of infrared thermography data (paragraphs 41); using ground penetrating microwave radar data to locate subsurface dielectric conditions indicative of erosion voids and saturated subsurface materials, data for display on a computer (paragraph 55).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648                                                                                                                                                                                                        fweil